                       UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA


JOSEPH ROBERT CHRYST,                                      Civil No. 18-456 (JRT/TNL)

                    Plaintiff,

v.                                                            ORDER

NANCY A. BERRYHILL,

                    Defendant.


      Stephanie M. Balmer, FALSANI, BALMER, PETERSON & BALMER,
      1200 Alworth Building, 306 West Superior Street, Duluth, MN 55802, for
      plaintiff.

      James D. Sides, SSA/OGC, 1301 Young Street, Suite 702a, Dallas, TX
      75202, Pamela Marentette, Assistant United States Attorney, UNITED
      STATES ATTORNEY'S OFFICE, 300 South Fourth Street, Suite 600,
      Minneapolis, MN 55415, for defendant.

      Based upon the Report and Recommendation by United States Magistrate Judge

Tony N. Leung dated January 28, 2019 (Docket No. 17), along with all the files and

records, and no objections to said Recommendation having been filed,

       IT IS HEREBY ORDERED that:

      1. Plaintiff’s Motion for Summary Judgment (Docket No. 12) is DENIED; and

      2. Commissioner’s Motion for Summary Judgment (Docket No. 15) is

          GRANTED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.
Dated: February 20, 2019
at Minneapolis, Minnesota
                            s/John R. Tunheim
                            JOHN R. TUNHEIM
                            Chief Judge
                            United States District Court
